Citation Nr: 1530102	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-26-366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for an upper torso rash.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had an honorable period of active duty from June 6, 1972, to June 6, 1974.  He was discharged under other than honorable conditions from the period of service from June 7, 1974, to September 23, 1976.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in October 2014, at which time the Board granted the applications to reopen and remanded the underlying claims of service connection for additional development.  

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2013.  The hearing transcript has been associated with the claims file.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran was not in Vietnam.

2.  Diabetes was not present in service and is not related to service.  

3.  A left foot disorder was not present in service and is not related to service.

4.  An upper torso rash was not present during service and is not related to service. 

5.  Hepatitis C was not incurred in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection for an upper torso rash have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in March 2007.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

VA afforded the appellant examinations to determine the nature and likely etiology of the reported disabilities.  The Board finds the examination records are adequate as all necessary findings are reported and the examiner provided adequate rationale for the opinions provided.  

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic disorders, such as diabetes, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Presumptive service connection on the basis of this herbicide exposure is authorized for specified diseases.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Diabetes is among the disease specified.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes

The Veteran has been diagnosed with diabetes.  The Veteran contends that his diabetes is secondary to in-service herbicide exposure.  The Veteran has reported that he was exposed to herbicides while serving in Vietnam.  He has reported that he served in Vietnam from 1971 to 1972 and 1969 to 1970. 
 
After review of the record, the Board finds the Veteran did not serve within Vietnam.  Initially, the Board notes that the available service records do not indicate that the Veteran ever set foot within Vietnam:  the DD-214 reports that the Veteran had no foreign service, the service records contain no notations from medical clinics in Vietnam and no histories or administrative remarks suggestive of being within Vietnam, a September 1976 DA Form 2496 reports that the Veteran had no service in the Republic of Vietnam, and the National Personnel Research Center has indicated that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  

The Board acknowledges that the Veteran is competent to report that he served in Vietnam.  The Board finds the Veteran's history is not credible evidence however, because the reported dates of service in Vietnam predate the Veteran's entrance into active service, and the history of Vietnam active service is contradicted by the DD-214 and not supported by any other service record.  Thus, service connection is not warranted on a presumptive basis.  

Service connection may still be established if the condition began during or is otherwise related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds service connection is not warranted, however, because the preponderance of the evidence shows that diabetes was not present in service or until more than one year thereafter and that the current diabetes is unrelated to service.  The service treatment and examination records do not report any diagnoses of diabetes or any symptoms indicative of diabetes, such as sugar in the urine, the earliest diagnosis of record is dated in 2006, approximately 42 years after separation, and the Veteran's histories date the initial diagnosis of diabetes to the 1990s at the earliest.  Furthermore, although competent to do so, the Veteran has not reported the existence of symptoms attributable to diabetes during and since active service.  

Additionally, the probative evidence establishes that the diabetes is not related to service.  Initially, the Board notes that the Veteran has only reported herbicide exposure from service in Vietnam; he has not alleged any non-Vietnam exposure.  As discussed above, the Board finds the history of service in Vietnam is not credible; thus, it is not probative evidence of a nexus between the current diabetes and service.  

The Veteran contends that his diabetes is due to in-service chemical exposure from duties as a decontamination expert.  Although the Veteran is competent to report exposure to caustic chemicals in service, such as bleach, the Veteran is not competent to link that exposure to his current diabetes.  In this regard, the Board notes that the Veteran has not provided any explanation as to how he determined the in-service chemical exposure could have resulted in diabetes, and the evidence does not suggest the Veteran possesses the specialized knowledge necessary to render him competent to determine the etiology of his diabetes.  

 The 2015 VA examiner provided an opinion that the diabetes is not related to service, to include the in-service chemical exposure.  The examiner explained that the current medical literature does not support a causal relationship between chemical exposure and the development of diabetes.  The Board finds the opinion is probative.  There is no probative opinion linking the diabetes to service.  

Based on the absence of probative evidence of in-service herbicide exposure; the absence of evidence an in-service occurrence, the length of time between separation and even the initial reported diagnosis; and the absence of competent nexus evidence, service connection for diabetes must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.  Accordingly, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Foot Disorder

The Veteran contends that he has a left foot disorder as a result of a left foot injury during service.  He has reported that he hurt his foot after falling off a truck, for which he was given light duty and pain medication.  

The service treatment and examination records do not reveal any findings or histories indicative of left foot injury or abnormality during the Veteran's service from June 1972 to June 1974, and the August 1976 examination record reveals normal clinical evaluation of the feet and negative history as to foot trouble.  

July 1983 private treatment records indicate that the Veteran was status-post amputation of the left second toe tip and left great toe injury.  August September 1985 treatment records indicate that the Veteran was status-post gunshot wound to the left medial malleolus/foot/ankle.  

February 2007 VA treatment record reveals the Veteran's history of left heel pain for one month.  He denied a history of injury but reported a history of a lawnmower injury as a child.  Examination revealed pain localized to the left heel.  The record reveals an assessment of heel pain and indicates that the Veteran would be evaluated for heel spurs versus plantar fasciitis, noting that the Veteran was not tender at the plantar fascia.  X-ray images showed numerous metallic fragmentis around the left ankle joint with ossification involving the lower Achilles tendon.  

December 2008 VA treatment record reveals the Veteran's history of chronic left heel pain for years which was intermittent and asymptomatic at that time.
An April 2009 VA treatment record reveals the Veteran's history of "occasional" heel pain.  

A March 2010 VA treatment record reveals the Veteran's history of being "completely asymptomatic" in the left heel.  A September 2010 VA treatment record reveals the Veteran's history of twisting the left knee and ankle.  X-ray images of the left foot showed no acute fracture or dislocation.  

A February 2015 VA examination record reveals the Veteran's history of injuring the left foot in the 1970s when he jumped off a truck.  The examiner noted that the Veteran was a poor historian.  After examination, the examiner determined that the Veteran had neuropathic changes in the left foot and ankle related to diabetes and traumatic changes in the left medial ankle related to a 1986 shotgun wound but no current diagnosis associated with the claimed condition.   

After review of the evidence, the Board finds service connection is not warranted because the preponderance of the evidence shows that a current foot disorder was not present in service and is not otherwise related to service.  The service treatment and examination records do not report any diagnoses or symptoms indicative of a chronic left foot disorder during the period of honorable active service, and the first abnormal finding or history pertaining to the left foot is dated in 1983, 9 years after discharge from service.  Furthermore, although competent to do so, the Veteran has not reported chronic symptoms in the left foot during and since the period of honorable active service.  

Additionally, the probative evidence establishes that the Veteran does not have a current left foot disorder related to service.  Although the Veteran is competent to report an in-service injury to the left foot, he is not competent to attribute a current left foot disorder to that injury.  In this regard, the Board notes that the Veteran has not reported symptoms since the injury and the record does not suggest that he 
possesses the specialized knowledge necessary to render him competent to determine the etiology of a left foot disorder  The  February 2015 VA examiner provided an opinion that the currently diagnosed left foot disorders are not related to service, to include the in-service chemical exposure.  The examiner explained that the current left foot disorders are instead related to diabetes and a 1985 shotgun wound.  The Board finds the opinion is probative.  There is no probative opinion linking a left foot disorder to service.  

The Board finds service connection is not warranted, and the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot disability.  Accordingly, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Rash

The service treatment records do not reveal any histories or findings of a chronic upper torso rash, and the August 1976 examination record reveals no findings indicative of a skin condition and the Veteran's negative history as to skin disease.  

A February 2001 private treatment record reveals a finding of rash.

An October 2006 VA treatment record reveals the Veteran's history of a rash on his back for over 30 years.  He reported that the rash would get very dry and very pruritic.  Examination revealed a rash on the anterior abdomen and extensively on the back. 

A March 2007 VA treatment record reveals the Veteran's history of a rash for over 30 years.  Examination revealed lichen simplex chronicus which was affecting the left hand, abdomen, and posterior neck.  

A February 2015 VA examination record reveals the Veteran's history of itchy rash with intermittent blisters on the hands, posterior chest, and waist since the 1970s.  The Veteran explained that he was exposed to chemicals and nerve gases in his capacity as a decontamination specialist.  The examiner diagnosed lichen simplex chronicus.  The examiner determined it was less likely than not that the lichen simplex chronicus was incurred in or caused by service.  The examiner explained that view of current medical literature did not support a causal relationship between chemical exposure and the development of lichen simplex chronicus.  

After review of the evidence, the Board finds service connection is not warranted because the preponderance of the evidence shows that the current skin disorder was not present in service and is not otherwise related to service.  The service treatment and examination records do not report any diagnoses or symptoms indicative of a chronic skin disorder during the period of honorable active service, and the first evidence of a chronic skin condition is the diagnosis of lichen simplex chronicus in 2007, 43 years after discharge from service.  Furthermore, although competent to do so, the Veteran has not reported chronic symptoms in the left foot during and since the period of honorable active service.  In this regard, the Board notes that although the Veteran has reported symptoms of the skin condition since the 1970s, he has not reported that the symptoms began during the period of honorable service from June 1972 to June 1974.  

Additionally, the probative evidence establishes that the Veteran does not have a current skin disorder related to service.  Although the Veteran is competent to report use of caustic chemicals during service, he is not competent to attribute a current skin to the use of caustic chemicals.  In this regard, the Board notes that the Veteran has not reported symptoms which began contemporaneous with the use of the chemicals and the record does not suggest that he possesses the specialized knowledge necessary to render him competent to determine the etiology of a skin disorder.  The  February 2015 VA examiner provided an opinion that the currently diagnosed skin disorder is not related to service, to include the in-service chemical exposure.  The Board finds the opinion is probative because the examiner provided a rationale, namely that there is no medical evidence of a link between chemical exposure and the development of lichen simplex chronicus.  There is no probative opinion linking a skin disorder to service.  

The Board finds service connection is not warranted, and the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  Accordingly, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Hepatis C

The earliest diagnosis of record is reported in a February 2001 private treatment record; that record does not reveal a prior medical history of hepatitis C.  The Veteran has reported that he was initially diagnosed in 1998.  He has denied any significant risk factor, including tattoos, blood transfusion, intravenous and  intranasal drug use, occupational exposure, or partner exposure.  

Service medical records do not contain any complaint, finding, or treatment for hepatitis C, and the August 1976 examination reports normal clinical findings and no histories suggestive of hepatitis C.  The earliest diagnosis of record is dated in February 2001.  VA treatment records reveal a history of an initial diagnosis in 1998, the hearing transcript reveals a history of an initial diagnosis in approximately 2000, and the February 2015 VA examination record reveals a history of an initial diagnosis in the 1970s.  The February 2015 VA examiner concluded that it was less likely than not that the hepatitis C was incurred in or caused by service because the current medical literature did not support a causal relationship between hepatitis C infection and chemical exposure.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous (IV) drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The FL explains that the source of infection is unknown in about 10 percent of acute cases and in 30 percent of chronic cases and the infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," despite the lack of any scientific evidence so documenting.  

The Veteran contends that he developed hepatitis C as a result of events during his active military service.  He asserts that the hepatitis is due to exposure to chemicals and nerve gasses in his capacity as a chemical decontamination specialist in service.   

The Veteran has denied blood transfusion, body piercings, tattoos, intravenous or intranasal drug use, or exposure to sexual partners with hepatitis C.  

After review of the evidence, the Board finds that service connection is not warranted for hepatitis C.  The record does not document any risk factors during service and does not contain any competent evidence linking the currently diagnosed hepatitis C to service, though it does contain an opinion, which is based on review of the record and which is supported by rationale, that the hepatitis C is not attributable to service, to include the reported chemical exposure during service.  The Board finds the opinion is probative.  

The Board acknowledges that the Veteran once asserted that the Hepatitis C was due to air gun inoculations during service.  See July 2005 statement.  He has not contended that the air gun immunization was during his period of honorable service, however, or provided an explanation for the belief that the use of an air gun caused the hepatitis C, such as a history that the air gun was used on other people prior to him and/or he witnessed bodily fluid on the air gun injector prior to its use on him.  In the absence of such histories, the Board finds the statement is not probative evidence suggesting a link between the hepatitis C and service.  

Based on the lack of probative evidence of an in-service risk factor, the Board finds that it would be speculative to relate the Veteran's hepatitis C to an incident in service.  Consequently, service connection must be denied.


ORDER

Service connection for diabetes is denied.

Service connection for a left foot disorder is denied.

Service connection for an upper torso rash is denied.

Service connection for hepatitis C is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


